Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 6/10/21 overcome the rejections set forth under 35 USC 112 in the office action mailed 3/10/21, but do not overcome the rejections set forth under 35 USC 103. The discussion of the rejection has been updated in light of the claim amendments.

Claim Rejections - 35 USC § 103
Claims 1, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garmier (U.S. PG Pub. No. 2010/0105583) in view of Egersdorfer (U.S. PG. Pub. No. 2017/0327760) and Giammaria (U.S. Pat. No. 2,543,964).
In paragraph 24 Garmier discloses a food-grade lubricant composition. In paragraphs 20-21 Garmier discloses that the compositions have improved properties at high temperature. In paragraphs 25 and 28 Garmier discloses that the composition can comprise a white oil, meeting the limitations of the base oil of amended claim 1. In the table in paragraph 114 Garmier discloses that the white oil, which falls under component (C)(3) in paragraph 72 of Garmier, can be present in amounts of 20 to 80% by weight or 1 to 20% by weight, overlapping or encompassing the range recited in amended claim 1. In paragraph 20 Garmier discloses that the composition is useful for lubricating gears, as recited in claim 10. In paragraph 106 Gamier discloses that the composition can comprise viscosity modifiers and pour point depressants, including 
i) Garmier discloses the inclusion of polyisobutylene, but does not specifically disclose the use of hydrogenated polyisobutylenes. 
ii) Garmier does not disclose the concentration of the ester copolymers as recited in amended claim 1, or the specific ester copolymers of amended claim 1. 
With respect to i), in the abstract and paragraphs 17-20 Egersdorfer discloses a high-temperature, food-compatible, lubricant, which comprises 6 to 45% by weight of hydrogenated or fully hydrogenated polyisobutylene, as recited in claim 1 and overlapping the concentration range recited in claim 1. In paragraph 38 Egersdorfer discloses that the hydrogenated polyisobutylene affects the viscosity of the composition. Additionally, while Egersdorfer does not disclose the molecular weight of the hydrogenated polyisobutylene, Egersdorfer does teach in paragraph 38 that the molecular weight affects the properties of the composition. It is therefore the examiner’s position that the molecular weight of the hydrogenated polyisobutylene is a result-effective variable, because changing it will clearly affect the type of product obtained. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It therefore would have been within the scope of ordinary skill in the art to optimize the molecular weight of the hydrogenated polyisobutylene of Egersdorfer to arrive at a value within the range recited in amended claim 1. The use of the hydrogenated (including fully hydrogenated) polyisobutylene of Egersdorfer as the polyisobutylene viscosity modifier in the composition of Garmier therefore meets the 
	It would have been obvious to one of ordinary skill in the art to use the hydrogenated polyisobutylene of Egersdorfer as the polyisobutylene viscosity modifier in the composition of Garmier, since Egersdorfer teaches that it is a suitable viscosity modifying polyisobutylene for use in a high temperature, food-compatible, lubricant composition, and that the properties of the hydrogenated polyisobutylene can be tuned to affect the viscosity of the composition and to limit residue formation.
With respect to ii), In column 1 lines 1-8 Giammaria discloses lubricating oil compositions comprising minor amounts of copolymers of olefins and esters sufficient to substantially lower the pour points of the composition. In column 3 lines 28-31 and column 4 lines 5-24 Giammaria discloses that the olefin can be an alpha-olefin, as recited in amended claim 1, and that the ester can be a polycarboxylic acid (fumaric acid) esterified with an alcohol. From column 1 line 43 through column 2 line 32 Giammaria more broadly discloses suitable carboxylic acids and alcohols. The copolymers of Giammaria therefore meet the limitations of the ester polymers of amended claim 1. In column 5 lines 28-34 Giammaria discloses that the copolymers can be present in a concentration range of 0.005 to 10% by weight, overlapping the ranges recited in claims 1 and 15 and encompassing the range recited in claim 17. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”

The use of the hydrogenated (including fully hydrogenated) polyisobutylene of Egersdorfer as the polyisobutylene viscosity modifier in the composition of Garmier, and the ester copolymers of Giammaria as the pour point depressant therefore meets the compositional limitations of claims 1, 15, and 17, and its use in a method of lubricating gears, as taught by Garmier, meets the limitations of claim 10. Furthermore, since the composition of Garmier, Egersdorfer, and Giammaria meets the compositional limitations of the claims, it is considered to possess a pour point and a viscosity at least overlapping the ranges recited in amended claim 1 and claim 8. Claims 1, 8, 10, 15, and 17 are therefore rendered obvious by Garmier, Egersdorfer, and Giammaria.

Response to Arguments
Applicant's arguments filed 6/10/21 have been fully considered but they are not persuasive. Applicant argues that Garmier and Egersdorfer are directed toward lubricants with improved high temperature properties, while the claimed invention is directed towards lubricant compositions having improved low temperature properties. Nevertheless, Garmier discloses in paragraphs 106 and 109 that the composition can comprise pour point depressing agents, and Egersdorfer discloses in paragraph 16 that the compositions should possess good low-temperature behavior as defined by the pour point. One of ordinary skill in the art would therefore have been motivated to include the .
Applicant also argues that the claimed composition provides unexpectedly superior results due to a synergistic effect of the hydrogenated polyisobutylene and ester polymer, leading to an unexpected and significant decrease in the pour point of the composition. While the claims have been narrowed, the data is still not sufficient to demonstrate unexpected results commensurate in scope with the claims. The inventive examples comprise at least 5% by weight of a specific ester polymer, (Ketjenlube 240) containing unspecific monomer components, while the amended claims recite a broader concentration range of as low as 2% by weight, and broad classes of alpha-olefin, polycarboxylic acid, and alcohol components of the ester polymer. It is not clear whether superior results would be maintained across the full scope of claimed ester polymers 2/s at 40° C, while the only inventive examples for which a viscosity is disclosed have viscosities of about 1000 mm2/s at 40° C; it is unclear whether lower pour points would be maintained at all viscosities. Finally, it is noted that Giammaria discloses that the claimed ester polymers are useful in lowering the pour point of lubricating compositions; since the difference between the comparative and inventive examples supplied by applicant is the presence of the ester copolymer, it is not clear that a reduction in the pour point of the composition in the presence of the ester copolymer would be unexpected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.